UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March19, 2012 Date of Report (Date of Earliest Event Reported) COMM2012-LC4 Mortgage Trust (Exact name of issuing entity) German American Capital Corporation (Exact name of sponsor as specified in its charter) Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Guggenheim Life and Annuity Company (Exact name of sponsor as specified in its charter) Deutsche Mortgage & Asset Receiving Corporation (Exact name of registrant as specified in its charter) Delaware 333-172143-03 04-3310019 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 60 Wall Street New York, New York (Address of principal executive offices) (212) 250-2500 Registrant’s telephone number, including area code Former name or former address, if changed since last report:Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits. In connection with the offering of commercial mortgage-backed securities contemplated by the Prospectus Supplement dated March1, 2012 to the Prospectus dated March1, 2012, as filed by the Registrant on March19, 2012, the Registrant is attaching as exhibits to this Form 8-K the related Pooling and Servicing Agreement, Underwriting Agreement and Mortgage Loan Purchase Agreements. (d) Exhibits Exhibit No. Description Underwriting Agreement, dated March1, 2012,, among Deutsche Mortgage & Asset Receiving Corporation, Deutsche Bank Securities Inc., Ladder Capital Securities LLC, Guggenheim Securities, LLC, Morgan Stanley & Co. LLC, RBS Securities Inc. and German American Capital Corporation Pooling and Servicing Agreement, dated as of March1, 2012, among Deutsche Mortgage & Asset Receiving Corporation, as depositor, Wells Fargo Bank, National Association, as master servicer, CWCapital Asset Management LLC, as a special servicer, U.S. Bank National Association, as trustee, Park Bridge Lender Services LLC, as operating advisor, and Deutsche Bank Trust Company Americas, as certificate administrator, paying agent and custodian. Mortgage Loan Purchase Agreement, dated as of March20, 2012, among Deutsche Mortgage & Asset Receiving and German American Capital Corporation. Mortgage Loan Purchase Agreement, dated as of March20, 2012, among Deutsche Mortgage & Asset Receiving, Ladder Capital Finance LLC and Ladder Capital Finance Holdings LLLP. Mortgage Loan Purchase Agreement, dated as of March20, 2012, among Deutsche Mortgage & Asset Receiving and Guggenheim Life and Annuity Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION (Registrant) Date:March19, 2012 By: /s/ Robert Christopher Jones Name: Robert Christopher Jones Title: Director By: /s/ Natalie Denisenko Grainger Name: Natalie Denisenko Grainger Title: Vice President
